ORDER
The Disciplinary Review Board having filed a report with the Supreme Court recommending that GARY L. KRULEWITZ of CHERRY HILL, who was admitted to the bar of this State in *6231964, and who was thereafter temporarily suspended from practice by this Court’s order of May 12,1993, and who remains suspended at this time, be disbarred by way of reciprocal discipline, respondent having consented to a permanent resignation from practice in the State of Florida without leave to reapply for reinstatement on the basis of his knowing misappropriation of funds, and good cause appearing;
It is ORDERED that GARY L. KRULEWITZ be disbarred and that his name be stricken from the roll of attorneys of this State, effective immediately; and it is further
ORDERED that GARY L. KRULEWITZ be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by GARY L. KRULEW-ITZ, pursuant to Rule 1:21-6, shall be restrained from disbursement except upon application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court who is directed to deposit the funds in the Superior Court Trust Fund, pending further Order of this Court; and it is further
ORDERED that GARY L. KRULEWITZ comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with disbarred attorneys; and it is further
ORDERED that GARY L. KRULEWITZ reimburse the Ethics Financial Committee for appropriate administrative costs.
WITNESS, the Honorable Robert L. Clifford, Presiding Justice, at Trenton, this 15th day of February, 1994.